BLD-002                                                           NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                          No. 14-2880
                                          ___________

                               IN RE: ERNEST WOODALL,
                                                     Petitioner
                         ____________________________________

                            On a Petition for Writ of Mandamus
                         ____________________________________

                        Submitted Pursuant to Rule 21, Fed. R. App. P.
                                      October 2, 2014

                  Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                               (Opinion filed: October 7, 2014)
                                    _________________

                                        OPINION
                                    _________________

PER CURIAM

         Ernest Woodall, a state prisoner, filed this petition for a writ of mandamus seeking

an order directing the Pennsylvania Department of Corrections (“DOC”) to permit him to

pay for postage for his legal mail using funds from his inmate account.1 Woodall alleges

that the DOC’s current policy regarding legal mail has worked to prohibit him from filing




1
    He also asks us to appoint counsel.
documents in the United States District Court for the Western District of Pennsylvania

and in this Court.2

       We will deny the petition for writ of mandamus. Our authority to entertain a

mandamus petition derives from 28 U.S.C. § 1651, which grants us the power to “issue

all writs necessary or appropriate in aid of [our] . . . jurisdiction[] and agreeable to the

usages and principles of law.” A writ of mandamus is an extreme remedy that is invoked

only in extraordinary situations. See Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976).

Traditionally, it may be “used . . . only ‘to confine an inferior court to a lawful exercise of

its prescribed jurisdiction or to compel it to exercise its authority when it is its duty to do

so.’” Id. (quoting Will v. United States, 389 U.S. 90, 95 (1967)).

       Woodall does not allege an action or omission by a United States District Court

within this Circuit over which we might exercise our authority by way of mandamus. Cf.

United States v. Christian, 660 F.2d 892, 895 (3d Cir. 1981) (explaining that the “focal

question” for a federal appellate court is whether an action of a district court impedes

appellate jurisdiction granted in some other provision of law). Nor does he allege an

action or omission by a federal officer, employee, or agency over which a United States

District Court would have mandamus jurisdiction. See 28 U.S.C. § 1361 (“The district

courts shall have original jurisdiction of any action in the nature of mandamus to compel


2
 Specifically, Woodall alleges that he has been unable to file documents in connection
with a federal habeas petition that he filed in the District Court and a related appeal
before us. However, the District Court has already denied Woodall’s petition, see
Woodall v. Walsh, W.D. Pa. Civ. No. 11-cv-00607 (order entered November 21, 2013),
                                               2
an officer or employee of the United States or any agency thereof to perform a duty owed

to the plaintiff.”) Instead, Woodall asks us to exercise our mandamus jurisdiction to

direct a state agency to perform its duties in accordance with his wishes. We do not have

the authority to grant that request. Cf. In re Wolenski, 324 F.2d 309, 309 (3d Cir. 1963)

(per curiam) (explaining that a district court “had no jurisdiction” to “issue a writ of

mandamus compelling action by a state official”).

       Accordingly, we will deny the petition for a writ of mandamus. We also deny

Woodall’s request for appointment of counsel.




and we have resolved his appeal, see C.A. No. 13-4721 (order entered June 6, 2014).
                                           3